          Case 1:18-cv-09477-LGS Document 55 Filed 08/31/21 Page 1 of 2




                                                     U.S. Department of Justice

                                                     Criminal Division

                                                                    Application GRANTED. The Government
                                                                    is no longer required to submit status
                                                    August 30, 2021 letters. The stay of this case is lifted. The
                                                                    parties shall file a joint letter proposing
                                                                    next steps and any deadlines by
Via ECF
                                                                    September 10, 2021.
The Honorable Lorna G. Schofield, United States District Judge
                                                                   SO ORDERED.
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, New York, NY 10007                                Date: August 31, 2021
                                                                         New York, New York
       Re:     United States v. Alexander Burns and Andrew Scherr, 18-cv-9477

Dear Judge Schofield:

        As directed in the Court’s Order dated June 10, 2019, the Government submits this report
on the status of the pending criminal proceedings against Andrew Scherr and Robert McGraw.

       The government’s last status letter in the above-captioned matter was filed on July 13,
2021. In that letter, the government noted that Mr. McGraw was sentenced on June 14, 2021. The
government also indicated that defendant Andrew Scherr was scheduled to be sentenced in the
Northern District of Texas before the Honorable Karen Gren Scholer on August 4, 2021. The
sentencing hearing was held on that date, and after due consideration of the parties’ written
submissions and allocutions, Judge Scholer imposed a sentence of 60 months imprisonment, five
years of supervised release, and restitution in the amount of $286,328,056.

         Given that the criminal proceedings against Mr. Scherr have concluded, the government
does not oppose lifting the stay in this case. Furthermore, the government respectfully requests
that it no longer be ordered to provide the Court with a status report every 45 days after the date
of this letter, as directed by the Court in its June 10, 2019 Order.


                                                     Respectfully submitted,

                                                     /s/ Danny Nguyen
                                                     Danny Nguyen
                                                     U.S. Department of Justice

cc:    Timothy Capozzi, Esq. (by email)
       Michael Tremonte, Esq. (by email)
       David E. Danovitch, Esq. (by email)


                                                1
  Case 1:18-cv-09477-LGS Document 55 Filed 08/31/21 Page 2 of 2




Alexandra Hunt, Esq. (by email)
Kevin McGrath, Esq. (by email)
Thomas Smith, Esq. (by email)




                                  2
